Citation Nr: 0101682	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.  He died in October 1992.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1995 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 1997, the Board 
remanded this case in order to obtain additional medical 
evidence.  The requested actions have been completed, and the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained, and her application 
is complete.

2.  Prior to his death, the veteran had not established 
service connection for any disability.

3.  The veteran's fatal lung cancer was not present during 
his active service.

4.  The veteran's fatal lung cancer is first shown many years 
subsequent to his separation from service, and is not shown 
to be related to such service.

5.  The veteran's fatal lung cancer is not shown to be the 
product of, or otherwise related to, any inservice exposure 
to asbestos.


CONCLUSION OF LAW

Adenocarcinoma of the lungs was not incurred in or aggravated 
by wartime service, nor may this disorder be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

This claim arises from the appellant's application for the 
cause of the death of the veteran, who was her husband.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).  The medical records from 
the veteran's only period of service have been associated 
with his claims folder, and there is no indication that any 
other service or other pertinent governmental records, other 
than those already associated with his file, are available.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(3)).  In addition, VA has also secured 
all VA and private medical records that the appellant has 
indicated are pertinent to her claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  While the appellant at 
one time alleged that private medical records compiled in 
1978 could be relevant, she subsequently indicated that such 
records were no longer available, and were not pertinent to 
her case.  It is also noted that the Board, in its June 1997 
Remand, requested that various tissue blocks and slides be 
associated with the veteran's claims folder.  While those 
actual tissue blocks and slides have not been furnished, 
reports of pathology assessments of those tissue segments are 
associated with his claims folder, and have been considered 
in conjunction with the appellant's claim.  The Board 
accordingly concludes that VA's duty to assist the claimant 
in this regard has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  The Board also concludes that failure 
to obtain the actual tissue blocks and slides, as opposed to 
the reports reflecting the pathology assessments thereof, 
does not contravene the decision of the United States Court 
of Appeals for Veterans Claims in Stegall v. West, 11 Vet. 
App. 268 (1998).

B.  Factual Background

The veteran's service medical records, to include the reports 
of the medical examinations conducted pursuant to his 
entrance and separation from service, do not indicate the 
presence of any lung problems or complaints.  The report of 
the separation medical examination, dated in June 1954, shows 
that his lungs and chest were clinically evaluated as normal, 
and does not reflect the presence of any lung disability, or 
history thereof.  This report also shows that an x-ray of the 
chest was negative.  

The veteran's DD Form 214 shows that his inservice occupation 
was "SN" (or Seaman).  It also shows that "Sales Clerk" was 
the related civilian occupation.  Service personnel records 
show that he was occupationally rated "SN" from January 1953 
until his separation from service in June 1954; prior to 
January 1953, he was rated "SA" (or Seaman's Apprentice).  
Service personnel records show that, in March 1953, he 
completed a course of instruction in atomic defense 
monitoring and "radiac instrument," and that in February 1954 
he completed a course of instruction in fire fighting.  These 
records also show that, while in service, he worked at the 
Navy Marine Golf Course.  

Private medical records dated in December 1990 show that the 
veteran sought treatment in that month for an upper 
respiratory infection and hemoptysis.  Adenocarcinoma of both 
lungs was subsequently diagnosed.  Following treatment that 
began in December 1990 and which included surgery and 
radiation therapy, he died in October 1992.  The terminal 
hospitalization summary shows that the cause of death was 
sepsis with septic shock, and that other diagnoses included 
chronic obstructive pulmonary disease, adenocarcinoma of the 
lung, ventricular ectopy, and leukopenia.  The death 
certificate shows that the immediate cause of death was 
identified as adenocarcinoma of the lung; it does not list 
any other cause of death as either leading to death or as the 
underlying cause of death.

In a statement dated in June 1995, a private physician 
indicated that she first became acquainted with the veteran 
in 1990, when he presented with a complaint of chest 
congestion and coughing, and was found to have bilateral 
synchronous adenocarcinomas of the lung that eventually 
proved fatal.  This physician also indicated that it was her 
"understanding" from the veteran's spouse that "apparently 
the [veteran] had some asbestos exposure in his younger 
years.  Although [the veteran] did not have a mesothelioma, 
the fact that he had bilateral synchronous adenocarcinomas of 
the lung was not that common of an event considering that the 
[veteran] had quit smoking a significant time prior to his 
diagnosis.  It is certainly possible that exposure to 
asbestos in his younger years contributed to the development 
of the [veteran's] bilateral synchronous adenocarcinomas of 
the lung."

The appellant, in statements submitted on behalf of her 
claim, averred that her husband's job code while on active 
duty was "SH" (or Ship's Serviceman).  She points out that 
Ship's Serviceman appears on the Navy's list of 20 service 
occupations that had a greater risk for asbestos-related 
diseases.  She also alleged that her husband experienced 
pulmonary problems following his separation from service.

The veteran's VA claims folder does not reflect that he had 
established service connection for any disorder prior to his 
death.

C.  Legal Analysis

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2000).  The service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2000).  A contributory cause of death is inherently one that 
is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2000).  In addition, there are primary causes 
of death that by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  In such cases, there is for consideration 
whether there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2000).

In claims involving entitlement to service connection for the 
cause of a veteran's death, in situations in which service 
connection had not been established for any disability prior 
to death, an initial area of inquiry is whether the veteran's 
fatal disorder had been incurred in or aggravated by service; 
that is, whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (2000).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Cancer (characterized as a malignant tumor) that is 
manifested to a compensable degree within one year following 
separation from service is presumed to have been incurred 
during service.  38 C.F.R. § 3.309(a) (2000).

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in October 1992, and 
that the immediate and sole cause of death was adenocarcinoma 
of the lung.  The question that must be answered, therefore, 
is whether the cause of death - that is, lung cancer - should 
be service connected.

After a review of the evidence, the Board finds that this 
question must be answered in the negative.  The veteran's 
service medical records do not reflect the presence of any 
lung problems, to include cancer, and it is particularly 
noted that the report of his service separation examination 
shows that a chest x-ray was negative.  The medical evidence, 
in fact, first shows the presence of lung cancer in December 
1990, or more than 36 years following his separation from 
service.  The medical evidence does not demonstrate that lung 
cancer had been manifested prior to that date, and 
specifically does not demonstrate that it had been manifested 
to a compensable degree (that is, 10 percent disabling) 
within one year after his separation from service in June 
1954.

Likewise, the medical record is devoid of clinical evidence 
demonstrating that the presence of lung cancer in 1990 is 
otherwise related in any manner to the veteran's active 
service; see 38 C.F.R. § 3.303(d) (2000).  The Board is 
cognizant of the appellant's contentions, to the effect that 
her husband's fatal lung cancer was the product of inservice 
exposure to asbestos.  The clinical record, however, does not 
contain any findings that there was an etiological or causal 
relationship between his fatal disorder and any exposure to 
asbestos that he may have incurred during his service.  To 
the contrary, the medical records compiled in conjunction 
with the treatment accorded him between December 1990 and 
October 1992 do not at any time cite the presence of 
asbestosis or an asbestos-related illness, nor do they show 
that asbestos exposure was considered to be a possible source 
of the veteran's lung cancer.  While a private medical 
statement dated in June 1995 indicates that there may 
possibly have been such a relationship, the position taken by 
that physician in that statement appears to be premised on a 
history furnished by the appellant subsequent to the filing 
of her claim for VA benefits.  The Board is not required to 
accept medical opinions that are based on the appellant's 
recitation of medical history (or, in this case, exposure 
history).  See Godfrey v. Brown, 8 Vet. App. 113 (1995); see 
also Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Brown, 
5 Vet. App. 474 (1993); and Swann v. Brown, 5 Vet. App. 229 
(1993).  Moreover, the record does not show that the 
appellant has the requisite training or expertise that would 
render her competent to express medical opinions or findings; 
accordingly, her contentions that the veteran's fatal lung 
cancer was related to inservice asbestos exposure, or that he 
had had pulmonary problems since his separation from service, 
are no more than unsubstantiated conjecture that, in the 
absence of supporting medical evidence, are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 92, 495 
(1992).

It must also be noted that the exposure history posited by 
the appellant is no more than unsubstantiated conjecture.  
The veteran's service personnel records do not show that he 
had been exposed to asbestos; with regard to her assertion 
that his service occupation was Ship's Serviceman, which has 
been identified as an occupation in which there was a greater 
risk of asbestos exposure, it must be pointed out that he did 
not serve as a Ship's Serviceman (SH), but rather as a Seaman 
(SN) and Seaman's Apprentice (SA), which are not such 
occupations.  (The Board notes that the veteran's DD Form 214 
appears at first glance to indicate that his service rating 
was "SH"; on closer examination, however, it is clear that 
his rating was "SN," a conclusion supported by other service 
personnel records that show that "SN" was, in fact, his 
inservice rating.)  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  That claim, accordingly, fails.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

